DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Applicant uses capitalization throughout the claim text.  MPEP 608.01(m) describes how each claim “begins with a capital letter and ends with a period” and 37 CFR 1.52 cites that claims may not be written solely in capital letters.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is not in single sentence form as required by 37 CFR 1.52.    It appears Applicant intends to include both sections a and b in claim 2, however clarification is required.  Furthermore, claim 3 is not in single sentence form and is narrative in nature.
Regarding claim 1-2, the word “like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like foam"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
When an element is first introduced in a claim set, the element is preceded by the indefinite article “a” (i.e. a rivet, a screw).  When the same element is later referred to in the claim set, the element is preceded by the definite article “the” or the word “said” (i.e. the rivet, the screw, said rivet, said screw.)  Not following this pattern, elements may lack proper antecedent basis leading to indefinite claims.  The following words/phrases lack sufficient antecedent basis:
The form (claim 1 ,line 2; claim 2, line 3)
The back (claim 1, line 4; claim 2, line 5)
The head (claim 1, line 4; claim 2, line 5)
The ear (claim 1, line 4; claim 2, line 5)
The outside perimeter (claim 1, line 6; claim 2, line 7)
The back portion contour (claim 1, line 7)
The shape of a seat back (claim 1, lines 7-8)
The concave contour (claim 2, line 9)
The back (claim 2, line 15)
The strap loopback surface (claim 2, line 21)
The opposite end (claim 2, line 25)
The same side *claim 2, line 26)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (10,702,082).  With respect to claim 1, Wong discloses a sleeping headrest cushion comprising: a pillow (160) made of compressible material like foam shaped in the form of a U having interior dimensions that are configured to ensure an interference fit with a person’s head when placed on the back of the head at or near the ear level; a rigid member (150) having a back portion and two opposing side portions surround the outerside perimeter of the pillow and shaped in the form of a U, with the back portion contour that mechanically meshes with a shape of a seat back and a cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacy (5,154,477) in view of Wong (5,154,477) in view of Sternlight (5,154,477).  With respect to claim 2, Lacy discloses a cushion (20), a cushion attachment surface (22)(23) comprised of a releasable material for fixedly attaching a cover of the pillow to an attachment strap surface (14); an attachment strap (12) including a strap (19) of sufficient length to wrap around a seat back (32).  With respect to claim 3, element (18) constitutes an attachment ribbon of releasable material with a front surface (14) that is attached to an expandable band (19) wherein the attachment ribbon (18) laps over the seat to allow that attachment ribbon (18) to engage a cushion attachment surface (22)(23) and hold the cushion in place.   Lacy reveals all claimed elements with the exception of a ring and strap loop back surface of securing the strap and a cushion comprising a pillow, rigid member and cover.  
Wong teaches a sleeping headrest cushion comprising: a pillow (160) made of compressible material like foam shaped in the form of a U having interior dimensions that are configured to ensure an interference fit with a person’s head when placed on the back of the head at or near the ear level; a rigid member (150) having a back portion and two opposing side portions surround the outerside perimeter of the pillow and shaped in the form of a U, with the back portion contour that mechanically meshes with a shape of a seat back and a cover.  It would have been obvious to one of ordinary skill in the art to modify the cushion (20) disclosed by Lacy to include a pillow and rigid member as taught by Wong since such a modification provides comfortable support with improved ventilation.
Sternlight teaches an attachment strap used to attach a cushion to a seat support, wherein the strap loops through a D-ring and Velcro back upon itself.  Such an attachment means offers flexibility in length (via D ring adjustment) and secures strap ends so as to not get inadvertently snagged or pulled.  It would have been obvious to modify strap (19) to include such an attachment means, since such a modification would enable the system to be mounted on backrests in a wide variety of widths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smith (5,974,607) (note interference fit); Dunham (9,751,438) (note horizontal and vertical attachment straps); and Hogan (5,964,504) (note strap and detachable pillow).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636